Citation Nr: 1534026	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  14-07 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for a gastric disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for prostate cancer.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for anemia.

8. Entitlement to service connection for vertigo.

9.  Entitlement to service connection for cerebrovascular accident.

10.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability, including diarrhea and vomiting, as a result of treatment at a Department of Veterans Affairs medical facility. 

11.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability, including residuals of a left forearm injection, as a result of treatment at a Department of Veterans Affairs medical facility. 

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

[The issue of entitlement to service connection for hypertension is addressed in a separate Board decision under a different docket number.]


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to February 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Board notes that the Veteran appeared to withdraw several of his claims in March 2011.  However, the RO adjudicated some of these claims in February 2014 statements of the case (SOC).  Thereafter, the Veteran submitted a timely substantive appeal in March 2014 regarding all issues in the SOCs.  Although it appears that the Veteran was again attempting to withdraw some claims in an April 2014 Report of Contact, it is unclear and the Board thus considers all of the issues listed in the SOCs to remain on appeal.  

In October 2014 and January 2015 statements, prior to certification of this appeal to the Board in June 2015, American Legion withdrew as the Veteran's representative.  See 38 C.F.R. § 14.631(c) (2014).  The Veteran has not appointed a different representative since that time for these issues.

This appeal was processed using the Virtual Benefits Management System (VBMS).  The Virtual VA electronic claims file contains VA treatment records dated from May 2009 to April 2015, records not relevant to the claims on appeal, and duplicate copies of evidence already associated with VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A remand is needed to schedule the Veteran for a video conference hearing before a Veterans Law Judge.  In a March 2014 substantive appeal, the Veteran requested a Board hearing by live video conference for the issues on appeal.  As of this date, the claims file contains no evidence that a video conference hearing before a Veterans Law Judge has been scheduled nor has the Veteran withdrawn his request, thus remand for scheduling of the requested hearing in accordance with 38 C.F.R. § 20.704 is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a Veterans Law Judge for the issues listed on the title page. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




